United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stillwell, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1360
Issued: February 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2010 appellant filed a timely appeal from a March 26, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a recurrence of disability commencing
March 4, 2009.
FACTUAL HISTORY
The case was before the Board on a prior appeal. As the Board noted, appellant filed an
occupational claim on June 3, 2002 that was accepted by the Office for bilateral carpal tunnel
syndrome and left de Quervain’s syndrome.1 By decision dated January 26, 2010, the Board
1

An April 9, 2008 schedule award decision also found the claim was accepted for left radial styloid tenosynovitis,
left ulnar nerve lesion and left trigger finger.

affirmed Office decisions dated September 16, 2008 and March 25, 2009, finding that appellant
had not established a right shoulder condition or right trigger finger as employment related.2
Appellant returned to work in a modified position. With respect to medical restrictions,
in a form report (OWCP-5c) dated November 14, 2007, Dr. Richard Bene, a surgeon, indicated
that appellant’s permanent work restrictions included five pounds lifting and limited repetitive
movements of the wrist and elbow (no more than six per minute). On January 9, 2008 appellant
accepted a job offer for a modified mail processing clerk, with a lifting restriction of five pounds.
On March 14, 2009 appellant filed a notice of recurrence of disability (Form CA-2a)
commencing March 4, 2009. In a report dated July 16, 2009, Dr. Greg Chambon, a family
practitioner, diagnosed anxiety and depression, cervical disc disease, right shoulder pain and
carpal tunnel syndrome. By report dated July 21, 2009, Dr. Sean Wheeler, a family practitioner,
provided results on examination and diagnosed cervical radiculopathy, right shoulder
impingement syndrome and subacromial bursitis.
By decision dated September 23, 2009, the Office denied the claim for a recurrence of
disability. It found the medical evidence was insufficient to establish the claim.
Appellant requested a telephonic hearing before an Office hearing representative, which
was held on January 8, 2010. At the hearing, she stated that she stopped working in
February 2009 because the employing establishment “sent me home” due to excessive absence
from work. According to appellant she filed a grievance, and was now receiving administrative
pay. She indicated that her proposed removal was reduced to a seven-day suspension and she
received some back pay.
In a January 28, 2010 letter, the employing establishment stated that they had provided
appellant work within her work restrictions at all times.3 The human resources specialist stated
that appellant had been provided several limited-duty jobs, and the window clerk position was
considered less strenuous than previous jobs. The specialist noted that in November 2007
appellant was given more severe work restrictions, such as a five-pound lifting restriction, and
appellant was kept on a “2499 modified limited-duty assignment” while the employing
establishment searched for a permanent position. According to the employing establishment,
appellant was placed off work in February 2009 due to absences from work, and there was no
medical evidence of record documenting an inability to work due to the accepted conditions. A
prearbitration settlement dated August 17, 2009 resulted in the proposed removal being reduced
to a seven-day suspension and appellant received a $3,000.00 payment in lieu of back pay. As to
administrative pay, appellant received administrative pay from February 20 to April 10, 2009,
and commencing October 10, 2009.

2

Docket No. 09-1368 (issued January 26, 2010).

3

The date on the letter is January 28, 2009, but it is evident based on the content of the letter that it was written in
2010 after the January 8, 2010 hearing.

2

By decision dated March 26, 2010, the hearing representative affirmed the September 23,
2009 Office decision. The hearing representative found appellant had not established a
recurrence of disability commencing March 4, 2009.
LEGAL PRECEDENT
The Office’s regulations define the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical
limitations.”4
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.5 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.6
ANALYSIS
Appellant filed a recurrence of disability claim commencing March 4, 2009. The record
indicated that she had stopped working in February 2009 as a result of an administrative action
by the employing establishment. The Board notes that the record indicated that appellant
received administrative pay from February 20 to April 10, 2009. Appellant would not be entitled
to both wage-loss compensation and administrative pay during the same period.7

4

20 C.F.R. § 10.5(x).

5

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman , 38 ECAB
222 (1986).
6

Maurissa Mack 50 ECAB 498 (1999).

7

See 5 U.S.C. § 8116(a) (an employee receiving compensation may not receive salary, pay or remuneration from
the United States, except under the specific instances noted).

3

As noted above, to establish a recurrence of disability, appellant must show either a
change in the nature and extent of the injury-related condition, or a change in the nature and
extent of the light-duty requirements. She did not submit medical evidence showing a change in
the accepted employment-related conditions on or about March 4, 2009. At the January 8, 2010
telephonic hearing, appellant acknowledged that the claim for a recurrence of disability was
based on her contention that the employing establishment withdrew the light-duty job.
The Office’s regulations state that a recurrence of disability can be established if the
light-duty job, designed to accommodate an employee’s physical limitations due to her
employment-related injury, “is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.” Appellant
argued that the light-duty job was outside her physical restrictions, but there is no probative
evidence to support this contention. At the hearing, she referred to a window clerk position, but
it is not clear when she performed this job. The work restrictions were outlined by Dr. Bene in a
November 14, 2007 OWCP-5c. The employing establishment appeared to indicate that the
window clerk job was performed prior to this report and was consistent with existing work
restrictions. There was no evidence presented that the job duties appellant was performing in
February 2009 were outside the established work restrictions. The employing establishment
stated that appellant was provided with a temporary light-duty job consistent with the
November 14, 2007 work restrictions and no probative contrary evidence was presented.
With respect to appellant’s contention that the light-duty job was withdrawn, the record
does not provide supporting evidence. The employing establishment proposed to remove her
from employment based on excessive absenteeism. According to the employing establishment,
the absenteeism was not related to the accepted employment injuries in this case. The medical
evidence of record does not indicate that absence from work prior to February 2009 was causally
related to the employment injuries. A form report dated January 8, 2009 from Dr. Dan Gurley,
an orthopedic surgeon, for example, indicated that appellant was unable to work on January 9,
2009 due to right shoulder rotator cuff tendinitis. A right shoulder condition has not been
accepted as employment related. In a November 12, 2008 report, Dr. Jeffrey Kaplan, a
neurologist, noted appellant currently complained of neck pain and felt like she recently tore
something in her shoulder.
The Board finds that the evidence of record does not establish that the employing
establishment withdrew a light-duty job made to accommodate employment-related restrictions.
Appellant did not establish either a change in the nature and extent of the injury-related condition
or a change in the nature and extent of the light-duty requirements. Accordingly, the Office
properly denied the claim for a recurrence of disability commencing on or about March 4, 2009.
CONCLUSION
The Board finds appellant did not establish a recurrence of disability commencing
March 4, 2009.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 26, 2010 is affirmed.
Issued: February 15, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

